                                                              The Honorable Richard A. Jones
 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9

10
     ALBERT K., KWAN,
11                                                    NO. 2:19-cv-00166-RAJ
12
                          Plaintiff,
13                                                    ORDER GRANTING
            v.                                        DEFENDANT’S MOTION FOR
14                                                    SUMMARY JUDGMENT
15   BUREAU OF ALCOHOL, TOBACCO,
     FIREARMS AND EXPLOSIVES,
16

17                        Defendant.
18

19          This matter is before the Court on Defendant’s motion for summary judgment.
20   Dkt. # 19. For the following reasons the Court GRANTS the motion.
21                                     I.   BACKGROUND
22          Albert K. Kwan (“Mr. Kwan” or “Plaintiff”) is challenging a Bureau of Alcohol,
23   Tobacco, Firearms, and Explosives (“ATF”) decision denying his application for a
24   federal license to engage in the business of dealing firearms. Dkt. # 1. This is not the
25   first time Mr. Kwan has challenged ATF’s decision. In 2003, he sought review of ATF’s
26   denial of his application to renew his federal firearms license. See Kwan v. Bureau of


     ORDER – 1
 1   Alcohol, Tobacco, Firearms, & Explosives, No. C032626FDB, 2005 WL 1994072, at *2
 2   (W.D. Wash. Aug. 17, 2005) (the “2003 Action”). 1 The district court granted the
 3   Government’s motion for summary judgment, finding that ATF correctly denied Mr.
 4   Kwan’s application on the basis that he had willfully violated a provision of the Gun
 5   Control Act. Id. at *3. The decision was later affirmed on appeal. See Kwan v. Bureau
 6   of Alcohol, Tobacco & Firearms, 235 F. App’x 476 (9th Cir. 2007).
 7          In 2015, Mr. Kwan again applied for a federal firearms license and ATF again

 8   denied the application based on his prior violation of the Gun Control Act. Dkt. # 20,

 9   Ex. F. Mr. Kwan sought judicial review of ATF’s decision in this Court, however, the

10   parties later stipulated to dismissal of the action, with prejudice. See Mark E. Van Scoy

11   and Albert K. Kwan v. Bureau of Alcohol, Tobacco, Firearms, & Explosives, No. C16-

12   725RAJ (W.D. Wash.) (the “2016 Action”); Dkt. # 20, Ex. H.

13          On June 13, 2017, Mr. Kwan took a third bite at the apple, filing another

14   application for a federal firearms license. Dkt. # 16-1 at 1−3. As with his prior two

15   applications, ATF denied Mr. Kwan’s application based on his willful violation of the

16   Gun Control Act. Id. Mr. Kwan appealed and, after an administrative hearing, ATF

17
     affirmed its denial of the application. Dkt. # 16 at 125−128. On February 4, 2019, Mr.

18
     Kwan once again petitioned for de novo review of ATF’s decision. Dkt. # 1. 2 ATF

19
     now moves for summary judgment. Dkt. # 19.

20

21
     1 Under Fed. R. Evid. 201, the Court may take judicial notice of prior court proceedings.
22   United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980) (“[A] court may take judicial
     notice of its own records in other cases, as well as the records of an inferior court in
23
     other cases.”).
24   2 On June 6, 2019, the Court granted Mr. Kwan leave to file an amended complaint
25
     correctly naming ATF as the proper defendant in this action, pursuant to the parties’
     stipulation. Dkt. # 25. On February 5, 2020, Mr. Kwan filed an amended complaint.
26   Dkt. # 32. Accordingly, for the purposes of this motion, the Court will consider ATF the
     properly named defendant.

     ORDER – 2
 1                                   II.      LEGAL STANDARD
 2          Summary judgment is appropriate if there is no genuine dispute as to any material
 3   fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.
 4   56(a). The moving party bears the initial burden of demonstrating the absence of a
 5   genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322-323 (1986).
 6   If the moving party shows that there are no genuine issues of material fact, the opposing
 7   party must set forth specific facts showing that there is a genuine issue of fact for trial.

 8   Id. The court must view the evidence in the light most favorable to the nonmoving

 9   party. Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 150−51 (2000).

10          18 U.S.C. § 923(f)(3) provides that the Attorney General’s decision to revoke or

11   deny renewal of a federal firearms license is subject to de novo review in the United

12   States District Court. 18 U.S.C. § 923(f)(3). The court may consider any evidence

13   submitted by the parties to the proceeding even if the evidence was not considered at the

14   administrative hearing and there is no requirement that the court conduct an evidentiary

15   hearing. Cucchiara v. Sec’y of Treasury, 652 F.2d 28, 30 (9th Cir. 1981). The district

16   court may reverse the Attorney General’s decision only if the Court finds that “the

17
     Attorney General was not authorized to . . . revoke the license.” 18 U.S.C. § 923(f)(3).

18
                                           III.   DISCUSSION

19
            The Government moves for summary judgment on two grounds: (1) the doctrines

20
     of collateral estoppel and res judicata bar Plaintiff’s suit, and (2) ATF was fully

21
     authorized to deny Plaintiff’s application for a federal firearms license based on his prior

22
     violation of the Gun Control Act. Dkt. # 19.
                 A. Collateral Estoppel Bars Plaintiff’s Lawsuit
23
            The doctrine of collateral estoppel, also known as issue preclusion, prevents a
24
     party from seeking to overturn factual findings and legal conclusions determined against
25
     them in a prior lawsuit where: (1) the issue at stake was identical in both proceedings;
26
     (2) the issue was actually litigated and decided in the prior proceedings; (3) there was a

     ORDER – 3
 1   full and fair opportunity to litigate the issue; and (4) the issue was necessary to decide
 2   the merits. Oyeniran v. Holder, 672 F.3d 800, 806 (9th Cir. 2012), as amended (May 3,
 3   2012). The Government argues that Mr. Kwan’s claims were fully litigated in the 2003
 4   action, and that as a result, he is precluded from re-litigating the same issues here. The
 5   Court agrees.
 6          In 2003, Mr. Kwan appealed ATF’s denial of his application to renew his federal
 7   firearms license. See Kwan, 2005 WL 1994072, at *2. ATF filed a motion for summary

 8   judgment and the district court concluded that ATF acted within its authority when it

 9   denied the application on the basis that: (1) Mr. Kwan willfully failed to engage in any

10   substantial activity involving the manufacture or importing of firearms, or the

11   manufacturing of ammunition in violation of 18 U.S.C. § 921(a)(21)(A), and (2) Mr.

12   Kwan was correctly found to have willfully violated 18 U.S.C. § 923(g)(1)(B) by failing

13   to cooperate when the agency attempted to conduct an inspection of his two licensed

14   premises. Id. at 3. Mr. Kwan appealed to the Ninth Circuit Court of Appeals and the

15   district court’s decision was affirmed. Kwan v. Bureau of Alcohol, Tobacco & Firearms,

16   235 F. App’x 476 (9th Cir. 2007). In denying Mr. Kwan’s most recent application for a

17
     federal firearms license, ATF relied on his previous violation of the Gun Control Act

18
     that was fully litigated in the district court. Dkt. # 16-1 at 1−2.

19
            Mr. Kwan now argues that he should not be estopped from relitigating the same

20
     issues because the Supreme Court’s decision in District of Columbia v. Heller, 554 U.S.

21
     570 (2008) and McDonald v. City of Chicago, 561 U.S. 742 (2010), “radically altered

22
     the landscape of Second Amendment law.” Dkt. # 28 at 7. This argument is without
     merit. In Heller, the Supreme Court held that “the Second Amendment conferred an
23
     individual right to keep and bear arms.” Heller, 554 U.S. at 595. But Mr. Kwan is not
24
     arguing that his right to possess a firearm is being restricted. Instead, he is arguing that
25
     ATF is restricting his right to sell firearms.
26




     ORDER – 4
 1          As the Ninth Circuit has previously recognized, the Second Amendment does not
 2   guarantee the right to sell firearms. Teixeira v. County of Alameda, 873 F.3d 670, 683
 3   (9th Cir. 2017) (“the Second Amendment does not confer a freestanding right, wholly
 4   detached from any customer’s ability to acquire firearms, upon a proprietor of a
 5   commercial establishment to sell firearms . . . the right of gun users to acquire firearms
 6   legally is not coextensive with the right of a particular proprietor to sell them.”).
 7   Nothing in the Heller opinion contradicts this interpretation. See Heller, 554 U.S. at

 8   626-27 (“[N]othing in our opinion should be taken to cast doubt on . . . laws imposing

 9   conditions and qualifications on the commercial sale of arms.”); see also Teixeira, at 683

10   (“[n]othing in the text of the Amendment, as interpreted authoritatively in Heller,

11   suggests the Second Amendment confers an independent right to sell or trade

12   weapons.”).

13          Mr. Kwan also attempts to argue that the district court in the 2003 action applied

14   the incorrect standard of review because the Court’s decision in Heller changed the

15   standard of review for actions brought pursuant to 18 U.S.C. § 923(f)(3), from rational

16   basis to some higher level of scrutiny. Dkt. # 28 at 6−11. This argument fails for two

17
     reasons. First, the Court in Heller was reviewing the constitutionality of statutes

18
     regulating gun possession. Heller, 554 U.S. at 574−75. Mr. Kwan is not challenging the

19
     constitutionality of 18 U.S.C. § 923(f)(3), but rather ATF’s application of it. Second,

20
     Mr. Kwan offers no evidence to support his claim that the court in the 2003 action even

21
     applied rational basis scrutiny.

22
            After viewing the parties’ briefing and the remainder of the record, the Court
     finds that Mr. Kwan’s suit is barred by the doctrine of collateral estoppel. The district
23
     court’s decision on summary judgment in Mr. Kwan’s 2003 action was based on the
24
     same nucleus of facts and was “actually litigated” by the parties who now appear in this
25
     case. See Kwan, 2005 WL 1994072; see also Dkt. # 20, Ex. C. The court’s final
26
     judgment was based on the same issues that Mr. Kwan now asks this Court to revisit.

     ORDER – 5
 1   Kwan, 2005 WL 1994072 at *3. To permit Mr. Kwan to relitigate the exact same issues
 2   nearly 17 years later, would undermine the purpose of the collateral estoppel doctrine. 3
 3               B. ATF Was Fully Authorized to Deny Plaintiff’s Application
 4          Even if Mr. Kwan’s suit was not barred by the doctrine of collateral estoppel, he
 5   has failed to establish a genuine issue of material fact as to whether ATF was authorized
 6   to deny his application. Under 18 U.S.C. § 923(d)(1)C), the Attorney General may
 7   revoke a firearms dealer license when an applicant has “willfully violated any of the

 8   provisions of [the Gun Control Act].” A single willful violation is a sufficient basis to

 9   revoke a federal firearms license. General Store, Inc. v. Van Loan, 560 F.3d 920, 924

10   (9th Cir. 2009). A violation is willful if “a dealer understands the requirements of the

11   law, but knowingly fails to follow them or was indifferent to them.” Perri v.

12   Department of Treasury, 637 F.2d 1332, (9th Cir. 1981).

13          The Government argues that ATF was within its authority when it denied

14   Plaintiff’s application based on his prior violation of the Gun Control Act, as determined

15   by the district court in the 2003 action. See Kwan, 2005 WL 1994072, at *3. Mr. Kwan

16   offers almost no facts to dispute the Government’s argument that he willfully violated

17
     the Gun Control Act and that ATF was authorized to deny his application based on this

18
     prior violation. Although he appears to challenge ATF’s assertion that he willfully

19
     violated the Gun Control Act — vaguely describing “issues” with ATF inspectors and

20
     the nature of their compliance inspections — he offers no admissible evidence to support

21
     his factual allegations. Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th

22
     Cir. 2002) (“Uncorroborated allegations and “self-serving testimony” will not create a
     genuine issue of material fact.”). Similarly, Mr. Kwan’s conclusory assertion that ATF
23
     has historically taken inconsistent positions on whether individuals “conducting activity
24

25
     3 Because the Court finds that the doctrine of collateral estoppel bars Plaintiff’s claims,
26
     the Court will not address Defendants’ argument that Plaintiff’s suit is also barred by the
     doctrine of res judicata.
     ORDER – 6
 1   at the margin of selling” should be licensed, is wholly unsupported by the record and of
 2   limited relevance.
 3          Here, the record shows that ATF denied Mr. Kwan’s application based upon his
 4   prior violation of the Gun Control Act. Mr. Kwan offers no evidence to dispute this.
 5   Because a single violation of the Gun Control Act is a sufficient basis to deny federal
 6   firearms license application, ATF was within its authority in denying Mr. Kwan’s
 7   application. General Store, Inc. v. Van Loan, 560 F.3d 920, 924 (9th Cir. 2009).

 8   Accordingly, after conducting a de novo review and drawing all reasonable inferences in

 9   favor of Plaintiff, the Court concludes that Mr. Kwan has not raised a genuine issue of

10   material fact and, as a result, the Government is entitled to judgment as a matter of law.

11               C. Constitutionality of 18 U.S.C. § 923(d)(1)(C)

12          Finally, in what appears to be a last-ditch effort to salvage his lawsuit, Mr. Kwan

13   now attempts to challenge the constitutionality of 18 U.S.C. § 923. See Dkt. # 28 at 12.

14   Mr. Kwan’s complaint, however, does not include any allegations regarding the

15   constitutionality of the statute and the Court will not consider new theories of liability

16   raised in a summary judgment motion. Wasco Prods., Inc. v. Southwall Techs., Inc., 435

17
     F.3d 989, 992 (9th Cir. 2006) (“[S]ummary judgment is not a procedural second chance

18
     to flesh out inadequate pleadings.”); Coleman v. Quaker Oats Co., 232 F.3d 1271, 1292

19
     (9th Cir. 2000) (holding that allowing the plaintiffs to proceed with a new theory of

20
     liability after the close of discovery would prejudice the defendants). In addition, as

21
     discussed above, Plaintiff provides no legal authority for his argument that the Second

22
     Amendment guarantees a right to deal in firearms and, as a result, cannot challenge the
     constitutionality of 18 U.S.C. § 923 as it applies to his claim.
23
            //
24
            //
25

26




     ORDER – 7
 1                                  IV.   CONCLUSION
 2         For the reasons stated above, the Court GRANTS Defendant’s motion for
 3   summary judgment. Dkt. # 19.
 4

 5         DATED this 5th day of February, 2020.

 6

 7

 8
                                                   A
 9
                                                   The Honorable Richard A. Jones
                                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER – 8
